Citation Nr: 1541585	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle disability to include as secondary to service-connected left knee condition.
 
2.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected left knee condition.
 
3.  Entitlement to service connection for a right knee disability to include as secondary to service-connected left knee condition.

4.  Entitlement to service connection for a right hip disability to include as secondary to service-connected left knee condition.

5.  Entitlement to service connection for a left hip disability to include as secondary to service-connected left knee condition.

6.  Entitlement to service connection for chest pain (heart condition).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter has previously been before the Board on several occasions, including most recently, in August 2012 and July 2013.

In August 2012, the Board determined that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for disabilities of the bilateral hips, lumbar spine, and right knee, had been received; and denied the claims of entitlement to service connection for disabilities of the right hip, lumbar spine, and right knee, on the merits.  The Board also remanded for additional development the issues of entitlement to service connection for disabilities of the heart, left ankle, and left hip, as well as a TDIU.

In a March 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) of the claims of entitlement to service connection for disabilities of the right hip, lumbar spine, and right knee, and vacated the Board's August 2012 decision with respect to those issues.  The matters were remanded to the Board for readjudication in accordance with the JMR.

Pursuant to the terms of the March 2013 Order, the Board, in July 2013, remanded the claims of entitlement to service connection for the right hip, lumbar spine, and right knee claims, for further development including to obtain adequate opinions.

For reasons explained more fully below, the Board finds that an additional remand is necessary to further develop the record.  While the development ordered below was not discussed with specificity in the prior remand instructions (partly because of new information obtained since those remands), the Board finds that the RO did not substantially comply with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Consequently, the Board must again remand the above claims to ensure full compliance with the Board's prior remand instructions and to ensure the Veteran obtains the assistance in developing his claim that is required by law.  Stegall, 11 Vet. App. at 271.

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for to residuals of heart surgery has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In early 2013, a letter to the Veteran from the Social Security Administration (SSA) was associated with the claims file.  The letter indicates that the Veteran applied for disability benefits from the SSA in February 2010 and was subsequently awarded benefits retroactive to 2009.  See March 2011 SSA Notice of Award ("We found that you became disabled under our rules on December 31, 2007.").  The Notice of Award letter obviously implies that the SSA has possession of records that are likely to include information relating to the Veteran's employability and may have information relating to his service-connected (and allegedly service-connected) disabilities.  A Loan Discharge Application (completed and signed by a physician), which appears to have been submitted with or attached to the Notice of Award letter, indicates that the following conditions, at least, rendered the Veteran disabled:  lumbar spinal stenosis, COPD, aortic valve replacement, anticoagulation medication, polyarthralgia, chondromalacia, hypertension, depression, pulmonary hypertension, and unspecified musculoskeletal conditions.

The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.  

While review of the claims file reveals that prior attempts to obtain SSA records were futile because the records had been destroyed, the claims file does not indicate that any such attempts have been made subsequent to the Veteran's February 2010 claim or the March 2011 award of benefits.  See February 2009 VA Determination of Unavailability (noting that SSA informed VA in December 2007 that the Veteran's records had been destroyed); February 1996 SSA National Records Center Response (noting records were destroyed or unable to be found after multiple searches).  Because SSA records that are likely now in existence have not been associated with the claims file or determined to be unavailable and SSA records are relevant to the claim on appeal, this matter must be remanded so the records can be obtained.
Finally, to ensure the record is complete prior to return to the Board, if necessary, and because the record indicates that the Veteran receives ongoing treatment at VA facilities, the RO should obtain all updated VA treatment records for the Veteran since the last update in February 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at Lexington received from February 26, 2015, to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  Obtain any outstanding records from the Social Security Administration.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






